                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF OREGON

JONATHAN ARMAND HARRIS,
                                           Case No. 3:21-cv-00652-HZ
                 Plaintiff,
                                           ORDER TO DISMISS
    v.

STATE OF OREGON, et al.,

                 Defendants.

HERNANDEZ, District Judge.

    Plaintiff,     an    inmate    at    the    Multnomah   County    Inverness

Jail, brings this civil rights            action pursuant to 42 U.S.C.

§ 1983. In a separate Order, the Court granted him leave to

proceed in forma pauperis. However, for the reasons set forth

below, Plaintiff's Complaint is dismissed for failure to state a

claim    upon   which    relief    may     be    granted.    See     28   U.S.C.

§ 1915(e)(2).

                                  BACKGROUND

    Plaintiff initiated this case with a rambling Complaint in

which he appears to principally allege that, due to inadequate


        1 - ORDER TO DISMISS
law libraries at the Multnomah County Detention Center and the

Multnomah County Inverness Jail, he was unable to effectively

defend himself in a state criminal case that resulted in his DUI

conviction   and     13-month   term     of    incarceration.          He        seeks

$2,500,000 in damages.

                                STANDARDS

    Pursuant to 28 U.S.C. § 1915A(a), the Court is required to

screen prisoner complaints seeking relief against a governmental

entity, officer, or employee and must dismiss a complaint if the

action is frivolous, malicious, or fails to state a claim upon

which relief     may be granted. 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b). In order to state a claim, Plaintiff's Complaint must

contain sufficient factual matter which, when accepted as true,

gives rise to a plausible inference that Defendants violated his

constitutional     rights.   Ashcroft    v.   Iqbal,    556   U.S.     662,       678

(2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 554, 556-57

(2007).   "Threadbare   recitals    of   the   elements       of   a   cause        of

action,   supported     by   mere   conclusory         statements,          do     not

suffice." Iqbal, 556 U.S. at 678.

    Dismissal for failure to state a claim is proper if it

appears beyond doubt that Plaintiff can prove no set of facts in

support of his claims that would entitle him to relief. Ortez v.

     2 - ORDER TO DISMISS
Washington County, 88 F.3d 804, 806 (9th Cir. 1996); Cervantes

v. City of San Diego, 5 F.3d 1273, 1274 (9th Cir. 1993). Because

Plaintiff      is    proceeding     pro    se,    the   Court    construes      his

pleadings liberally and affords him the benefit of any doubt.

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Ortez, 88 F.3d at

806.

                                    DISCUSSION

       As an initial matter, a complaint must include "a short and

plain    statement     of    the   claim   showing      that    the   pleader   is

entitled to relief." Fed. R. Civ. P. 8(a). "Each averment of a

pleading shall be simple, concise and direct." Fed. R. Civ. P.

8(e). If the factual elements of a cause of action are scattered

throughout the complaint but are not organized into a "short and

plain statement of the claim," dismissal for failure to satisfy

Rule 8(a) is proper. Sparling v. Hoffman Constr. Co., 864 F.2d

635, 640 (9th Cir. 1988); see also Nevijel v. North Coast Life

Ins.    Co.,   651    F.2d   671,    674   (9th    Cir.   1981).      Plaintiff’s

Complaint is deficient insofar as it does not include a short,

plain statement of his discrete claims, making them difficult to

parse.

       In addition, a plaintiff wishing to bring a cause of action

pursuant to 42 U.S.C. § 1983 must demonstrate compliance with



        3 - ORDER TO DISMISS
the following factors: (1) a violation of rights protected by

the Constitution or created by federal statute; (2) proximately

caused; (3) by conduct of a person; (4) acting under color of

state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir.

1991).   A   plaintiff   "must    plead      that   each    .   .    .   defendant,

through the official's own individual actions, has violated the

Constitution."      Iqbal, 556 U.S. at 676; see also Taylor v. List,

880 F.2d 1040, 1045 (9th Cir. 1989) ("Liability under section

1983 arises only upon a showing of personal participation by the

defendant" in the alleged constitutional deprivation). Plaintiff

fails to clearly identify how each named Defendant, acting under

color of state law, personally participated in the deprivation

of a federal constitutional right.

      Moreover,     Plaintiff    brings      suit     against       a    number   of

municipal    entities    but    makes   no    claim     that    would      establish

municipal liability. See Monell v. Department of Social Servs.,

436 U.S. 658, 690-91 (1978). He also seeks to bring this lawsuit

against entities (and possibly individuals) that are not subject

to   suit,   such   as   the    Multnomah      County      Circuit       Court,   the

Multnomah County District Attorney’s Office, and the State of

Oregon. Savage v. Glendale Union High School, 343 F.3d 1036,

1040 (9th Cir. 2003) (states and their agencies are immune from



       4 - ORDER TO DISMISS
suit);       Kalina     v.     Fletcher,          522        U.S.   118,        123-25    (1997)

(prosecutorial immunity); Olsen v. Idaho State Bd. of Medicine,

363 F.3d 916, 922 (9th Cir. 2004) judicial immunity).

       Finally, although Plaintiff takes issue with his purported

lack of access to the courts due to deficient law libraries

within       Multnomah       County,    he    was       entitled         to    court-appointed

counsel for his criminal proceedings.1 See ORS 135.040 (statutory

right    to    counsel).       The     offer       of    court-appointed             counsel    is

sufficient to satisfy Plaintiff's right of access to the courts,

even    if    the    law     libraries       at    his       disposal         were   inadequate.

United States v. Wilson, 690 F.2d 1267, 1272 (9th Cir. 1982).

For all of these reasons, Plaintiff’s Complaint is dismissed for

failure to state a claim upon which relief can be granted.

                                        CONCLUSION

       Based    on    the     foregoing,          IT    IS    ORDERED         that   Plaintiff's

Complaint (#1) is DISMISSED for failure to state a claim. Should

Plaintiff wish to proceed with this action, he must file an

amended complaint curing the deficiencies noted above within 30

days    of    the     date    of   this      Order.          Should      Plaintiff       wish   to

continue      with    this     case,    he     must      file       an    amended      complaint


1 Aside from his state DUI proceeding, Plaintiff also references a federal
criminal case, U.S. v. Harris, 3:19-cr-00034-MO-1, which is ongoing and where
the Court’s public records show that he is represented by counsel.



        5 - ORDER TO DISMISS
within   30   days   that:   (1)   cures   the   deficiencies   with   his

original Complaint; (2) names all defendants in its caption;

(3) describes how each named defendant personally participated

in the deprivation of a federal right; (4) does not incorporate

any prior document by reference; and (5) is on the form provided

by the Court. Plaintiff’s failure to do so will result in the

dismissal of this case with prejudice.

     The Clerk is directed to         send Plaintiff a civil rights

complaint form for his use.

     IT IS SO ORDERED.


  June 18, 2021
     DATE                          Marco A. Hernandez
                                   United States District Judge




      6 - ORDER TO DISMISS
